Citation Nr: 0729027	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  02-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
June 1971.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2001 decision by the RO.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7, 114 Stat. 2096 (2000), has a provision for 
readjudicating a claim at the request of the claimant or on 
the Secretary's own motion, if the claim was denied as not 
well grounded and became final between July 14, 1999 and 
November 9, 2000.  The RO in November 1999 denied a claim of 
entitlement to service connection for PTSD as not well 
grounded and the appellant did not appeal the decision.  The 
RO has treated the current claim for service connection for 
PTSD filed in April 2000 as a new claim as provided for in 
the VCAA.

In November 2003 the veteran provided oral testimony before a 
Board member sitting at the RO, a transcript of which has 
been associated with the claims file.  Inasmuch as the Board 
member who chaired the November 2003 hearing is no longer 
employed by the Board, the veteran was sent a letter in 
October 2006 advising him of that fact and giving him an 
opportunity to request another hearing.  The veteran did not 
reply to that letter.  Consequently, the undersigned Board 
member has been assigned to render a decision in this appeal.  

By a June 2004 action, the Board remanded this case to the 
Appeals Management Center for further development.  That 
development has been completed, and the case has been 
returned to the Board for further consideration.

(The decision below addresses the claim of service connection 
for hepatitis C.  Consideration of the claim of service 
connection for PTSD is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)

FINDING OF FACT

The veteran was not diagnosed with hepatitis C until many 
years after service.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

A letter dated in June 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The June 2004 letter told the claimant to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claims in January 2001, this was not prejudicial to the 
claimant since the claimant was subsequently provided 
adequate notice and the claim was readjudicated and a 
supplemental statement of the case (SSOC) was provided in 
August 2006.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The Board acknowledges that the June 2004 letter did not 
contain any specific notice with respect to how a rating or 
an effective date would be assigned if service connection was 
established; however, those questions are not before the 
Board currently.  Indeed, as set forth below, the Board has 
determined that the claim of service connection for hepatitis 
C must be denied.  Consequently, no rating and no effective 
date will be assigned.  Under the circumstances, the Board 
finds that the notice was sufficient for purposes of deciding 
the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Review of the claims file by the Board reveals that the 
veteran's service medical records that were initially 
obtained by the RO do not contain any treatment reports for 
the period when he was stationed in Vietnam from October 27, 
1970 to March 3, 1971, and the service personnel records 
obtained relate primarily to subsequent service in the 
reserves.  The RO made further inquiry to the National 
Personnel Records Center (NPRC) for more complete service 
personnel and medical records, but a December 2004 reply 
indicated that, after an extensive search, no more records 
were located.     

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service personnel and 
medical records have been obtained to the extent that they 
were available, as have the records of his private treatment 
and VA treatment.  He was afforded a VA compensation and 
pension examination relating to his claim of service 
connection for hepatitis C during December 2000.  The veteran 
has not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

The veteran's discharge record (DD-214) shows that he served 
in Vietnam from October 27, 1970 to March 3, 1971.  In a 
November 2000 statement submitted in connection with his 
claim, the veteran contends that he contracted hepatitis C 
during his tour in Vietnam either through contact with Agent 
Orange or from contact with blood assisting wounded comrades 
while in combat.  He later testified at the November 2003 
hearing that he received a blood transfusion at the Phu Bai 
hospital during December 1970, and that he believed that 
could be another source for having contracted hepatitis C.  
The veteran also filed a November 2000 note from his VA 
doctor stating that he had tested positive for hepatitis C on 
June 19, 2000.    

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).

The Board notes that, inasmuch as the veteran served in 
Vietnam, there is a presumption that certain diseases are 
related to exposure to herbicides while in Vietnam.  However, 
hepatitis C is not among the listed diseases.  Therefore, the 
presumption of exposure to herbicides is not applicable in 
this case.  See 38 C.F.R. §§  3.307(a)(6), 3.309(e) (2007).  
The veteran is left with establishing service connection by 
proof of direct causation, a task "which includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  Generally, in order to prove "direct" service 
connection, there must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).

By an August 2001 decision, the RO granted service connection 
for diabetes mellitus type II.  Therefore, there is a need 
for consideration of whether the veteran's hepatitis C is 
related as secondary to his service-connected diabetes 
mellitus type II.  During December 2000 the veteran was 
afforded a VA compensation and pension examination for 
diabetes and hepatitis C.  At that examination the veteran 
reported that he had not used alcohol for seven years, and he 
had not used illicit drugs for three weeks.  The examiner 
noted that the veteran had been diagnosed with hepatitis C 
during 1998 (review of the record does indicate a diagnosis 
in VA treatment reports earlier than June 19, 2000).  She 
noted that the veteran had been hospitalized ten times for 
his diabetes, but never had been hospitalized for hepatitis.  
In pertinent part, the examiner diagnosed the veteran with 
Polysubstance abuse, noting that he was still using drugs.  
Laboratory results showed that the veteran tested positive 
for methadone, cocaine, and opiates.  She diagnosed hepatitis 
C as most likely due to the veteran's abuse of illegal drugs.  
She opined that it was at least as likely as not that the 
veteran's hepatitis C was acquired due to his substance 
abuse, which the veteran stated began in military service.  
It was not at least as likely as not that his hepatitis C was 
due to contact with wounded soldiers, since he was not a 
medic.  

Review of the record shows that the veteran was hospitalized 
in the Chicago Westside  VAMC from April 5 to April 26, 2000.   
At that time, in pertinent part, he was diagnosed with 
opiate, cocaine, and alcohol dependence (in remission except 
for probable recent cocaine relapse).  It was also noted that 
he was on methadone maintenance, and that he had hepatitis C.

As noted above, the veteran testified at the November 2003 
hearing that he had received a blood transfusion at the Phu 
Bai hospital during December 1970, creating the possibility 
that he may have contracted hepatitis C due to an innocently 
acquired risk factor when he was on active duty.  However, in 
spite of further efforts to obtain them, the veteran's 
service medical records for the period when he was stationed 
in Vietnam were not found by NPRC.  As concerns the 
possibility of a blood transfusion having occurred, further 
inquiry was made to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for a record of this 
blood transfusion, but the January 2005 reply was that no 
records were found.

In his June 2002 substantive appeal, disputing the VA 
examiner's opinion, the veteran stated that he had never shot 
drugs in his life (indicating that he had never been at risk 
for hepatitis C from use of infected needles).  However, the 
fact remains that the record documents a long and serious 
history of drug abuse, which the veteran stated began in 
service.  And it is also a fact that the veteran was not 
diagnosed with hepatitis C until 1998, some 27 years after 
his active military service.  The record contains no evidence 
to connect the veteran's recently diagnosed hepatitis C to 
his active military service, or to his service-connected 
diabetes mellitus type II.

Therefore, the Board is persuaded by the long time that has 
passed since service until hepatitis C was diagnosed, and the 
lack of any evidence to relate the disease to his service, 
that the preponderance of the evidence is against the 
veteran's claim of service connection, and it must be denied.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint or diagnosis can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).     


ORDER

Service connection for hepatitis C is denied.


REMAND

The veteran's discharge record (DD-214) reveals that his Army 
military occupational specialty number was 76A10, described 
as a supplyman, with a related civilian occupation of stock 
control clerk.  He was stationed in Vietnam from October 27, 
1970 to March 3, 1971, a period of four months and seven 
days.  His last duty assignment was with the 578th Light 
Equipment Maintenance Company, APO San Francisco 96308 
(Vietnam).  He received the National Defense Service Medal 
and the Vietnam Service Medal, neither of which signify 
participation in combat when he was in Vietnam.  

Although the veteran contends that his claimed stressors were 
due to participation in combat in Vietnam, there is no 
evidence in the record that he did in fact engage in combat.  
Therefore, then the veteran's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressors.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board's June 2004 remand called for the Appeals 
Management Center to do further searching for evidence to 
verify the veteran's claimed stressors.  It was noted that, 
in his VA Form 9 dated in May 2002 he recalled the death of 
service comrade in late 1970 during his service in Vietnam.  
Also, further back in the record at a RO hearing in 1992 the 
veteran recalled sustaining an ankle injury when under fire 
as a perimeter guard he jumped into a foxhole.  He elaborated 
on other events in Vietnam during the November 2003 Board 
hearing including the death of another comrade when attached 
to the 82nd Airborne Division.  The Board noted that, 
although the veteran had not provided a response to the PTSD 
questionnaire, his written statements and testimony taken 
together seemed to contain sufficient information for a 
request to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) to insure that VA met its duty to 
assist obligation.
 
Accordingly, the Appeals Management Center (AMC) was 
instructed to ask the veteran again to provide a 
comprehensive statement containing as much detail as possible 
regarding his claimed stressors.  The veteran did provide a 
detailed four page statement which was received in July 2004.  
After receipt of the veteran's statement, the AMC was 
instructed to review the claims file and prepare a summary of 
the claimed stressors based on review of all pertinent 
documents and statements of record.  Then the AMC was 
instructed to make a determination as to whether there was 
any credible supporting evidence that the claimed stressors 
actually occurred.  The AMC was then instructed to forward 
the pertinent information along with any additional personnel 
records and the veteran's DA Form 20 or any other 
administrative record relating to his service in Vietnam to 
the USASCRUR to attempt to confirm any of the stressors 
claimed by the veteran.  After a reply was received from 
USASCRUR, the AMC was instructed to prepare a report 
detailing the nature of any combat action, or in-service 
stressful event, verified by USASCRUR, or if none, the AMC 
should also state that in its report.  

Review of the post-remand record reveals that the AMC 
apparently did not review the entire claims file.  A summary 
of the claimed stressors based on review of all pertinent 
documents and statements of record was not prepared (and as 
noted below, some important information was overlooked).  The 
record contains no memorandum to the effect of evaluating 
whether there was any credible supporting evidence that the 
claimed stressors actually occurred.  

In his May 2002 Form 9 (received during June 2002), the 
veteran stated that his best friend saved his life by 
carrying him to the road when a rocket hit the ground.  He 
gave the friend's name as B.H., and said it was November or 
December 1970 when he (B.H.) was killed.  He said that he had 
been assigned to the 82nd Airborne Division and went into the 
field.  The veteran provided further information about this 
incident in his July 2004 stressor statement.  He stated that 
his friend saved his life before he, the friend, died by a 
mortar shell.  He said that he remembered seeing a shell 
falling from the sky and all he could do was throw up his 
hands.  He was knocked unconscious.  He was later told at Phu 
Bai Hospital that his friend had carried him to the road.  He 
reflected on how his friend might have saved his own life if 
he had not been so concerned about helping him.  (The Board 
notes that in his November 2003 testimony when he described 
this incident, he named the friend who died as D.C. from 
California.)  This incident was stated by the veteran to have 
occurred in the context of an assault by the 82nd Airborne 
Division on the 50th parallel, which he described as a fierce 
battle where many soldiers were killed.  He said that mortar 
rounds were falling out of the sky like rain, and enemy 
replacements came on as fast as others were killed.  He said 
that he witnessed a member of his unit being shot right 
between the eyes.  (The veteran also said in his November 
2003 testimony that this incident occurred near Hamburger 
Hill which was near the 50th parallel.)    

The Board notes that the AMC's June 2005 request to USASCRUR 
made no inquiry into confirming the death in combat of the 
veteran's friend, B.H. or D.C. (full names are found in the 
file).  A search for information on these named soldiers, 
their units of assignment, and where and how they died (if 
the circumstances of one of them fits the description of the 
veteran's described stressor event), could confirm the 
veteran's claimed stressor.  Accordingly a remand is needed 
for further inquiry of the USASCRUR (now called the Joint 
Services Records Research Center (JSRRC)).

The Board also notes that, since the June 2004 remand, a 2006 
Court decision requires further VCAA notice to the veteran to 
include the criteria for establishing a rating and an 
effective date in connection with his appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   A 
remand is also needed to provide this additional VCAA notice 
to the veteran.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter relating to his 
claim of service connection for PTSD that 
complies with the recent decision in the 
case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  Ask the veteran to identify, and 
provide releases for any private 
treatment records that relate to his 
claim of service connection for PTSD that 
he wants VA to help him obtain.  
Specifically ask the veteran if he 
recalls whether it was B.H. or D.C. who 
saved his life by carrying him to the 
road.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

3.  Then the AMC should review the claims 
file and prepare a summary of the claimed 
stressors based on a review of all 
pertinent documents and statements of 
record.

4.  After undertaking any additional 
development deemed essential, the AMC 
should forward the pertinent information 
summary to the Joint Services Records 
Research Center (JSRRC) in a further 
attempt to confirm any of the stressors 
claimed by the veteran, to specifically 
include a request to confirm the death 
and circumstances of same of B.H. and/or 
D.C. during November and/or December 
1970.

5.  After undertaking any other 
development deemed appropriate, the AMC 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 
     
After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2007). 
 



.                       



 Department of Veterans Affairs


